Name: Commission Regulation (EC) NoÃ 1348/2006 of 13 September 2006 setting the allocation coefficient for issuing licences to import sugar products under tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  international trade;  trade policy
 Date Published: nan

 14.9.2006 EN Official Journal of the European Union L 250/3 COMMISSION REGULATION (EC) No 1348/2006 of 13 September 2006 setting the allocation coefficient for issuing licences to import sugar products under tariff quotas and preferential agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules for the 2006/07, 2007/08 and 2008/09 marketing years for importing and refining of sugar products under certain tariff quotas and preferential agreements (2), and in particular Article 5(3) thereof, Having regard to Council Decision 2005/914/EC of 21 November 2005 on the conclusion of a Protocol amending the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, on a tariff quota for the imports of sugar and sugar products originating in the former Yugoslav Republic of Macedonia into the Community (3), Having regard to Commission Regulation (EC) No 2151/2005 of 23 December 2005 laying down detailed rules for the opening and administration of the tariff quota for sugar products originating in the former Yugoslav Republic of Macedonia, as provided for in the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (4), in particular Article 6(3) thereof, Whereas: (1) Applications for import licences were submitted to the competent authority during the week of 4 to 8 September 2006, in accordance with Regulation (EC) No 950/2006, for a total quantity equal to or exceeding the quantity available for serial number 09.4343. (2) In these circumstances, the Commission must set an allocation coefficient in order to issue licences in proportion to the quantity available and to inform the Member States, where necessary, when the set limit has been reached, HAS ADOPTED THIS REGULATION: Article 1 Licences shall be issued within the quantitative limits set in the Annex to this Regulation in respect of applications for import licences submitted from 4 to 8 September 2006, in accordance with Article 4(2) of Regulation (EC) No 950/2006. Article 2 This Regulation shall enter into force on 14 September 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 178, 1.7.2006, p. 1. (3) OJ L 333, 20.12.2005, p. 44. (4) OJ L 342, 24.12.2005, p. 26. ANNEX ACP-INDIA preferential sugar Title IV of Regulation (EC) No 950/2006 2006/07 marketing year Serial No Country Week of 4 to 8 September 2006 % of requested quantity to be granted Limit 09.4331 Barbados 100 09.4332 Belize 100 09.4333 CÃ ´te dIvoire 100 09.4334 Republic of the Congo 100 09.4335 Fiji 100 09.4336 Guyana 100 09.4337 India 100 09.4338 Jamaica 100 09.4339 Kenya 100 09.4340 Madagascar 100 09.4341 Malawi 100 09.4342 Mauritius 100 09.4343 Mozambique 100 Reached 09.4344 Saint Kitts and Nevis 100 09.4345 Suriname  09.4346 Swaziland 100 09.4347 Tanzania 100 09.4348 Trinidad and Tobago 100 09.4349 Uganda  09.4350 Zambia 100 09.4351 Zimbabwe 0 Reached Complementary sugar Title V of Regulation (EC) No 950/2006 2006/07 Marketing year Serial No Country Week of 4 to 8 September 2006 % of requested quantity to be granted Limit 09.4315 India 100 09.4316 ACP Protocol signatory countries 100 CXL concessions sugar Title VI of Regulation (EC) No 950/2006 2006/07 marketing year Serial No Country Week of 4 to 8 September 2006 % of requested quantity to be granted Limit 09.4317 Australia 0 Reached 09.4318 Brazil 0 Reached 09.4319 Cuba 0 Reached 09.4320 Other third countries 0 Reached Balkans sugar Title VII of Regulation (EC) No 950/2006 2006/07 marketing year Serial No Country Week of 4 to 8 September 2006 % of requested quantity to be granted Limit 09.4324 Albania 100 09.4325 Bosnia and Herzegovina 0 Reached 09.4326 Serbia, Montenegro and Kosovo 100 Marketing year 2006 Serial No Country Week of 4 to 8 September 2006 % of requested quantity to be granted Limit 09.4327 Former Yugoslav Republic of Macedonia 100